Exhibit 10.23

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO THE LEASE AGREEMENT is made this 24th day of July 2008,
by and between Google Inc. a Delaware corporation, successor-in-interest to
Doubleclick Inc. (“Landlord”) and Epsilon Data Management, LLC, a Delaware
limited liability company (“Tenant”).

RECITALS

WHEREAS, Landlord and Tenant entered into a Lease Agreement executed on
February 1, 2007 and First Amendment to Lease Agreement dated June 25, 2007
(collectively hereinafter referred to as the “Agreement”) for property located
at 12396 Grant Street in Thornton, Colorado;

WHEREAS, Landlord and Tenant now wish to amend the Agreement to reflect that
Tenant will be moving to a new areas within the Building.

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreement of the parties and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:

 

1. Recital E is hereby deleted in its entirety and replaced with the following:

“E. Landlord is willing to lease to Tenant approximately 7,148 rentable square
feet of space (the “Premises”) in the Building. Exhibit B, annexed hereto and
incorporated herein, shall depict the Premises by cross-hatched markings.”

 

2. Exhibit B is hereby deleted in its entirety and replaced with the following:

See Attached Diagram.

 

3. Paragraph 25. Parking shall have a new subparagraph (e) added as follows:

“(e) Notwithstanding the previous subparagraphs in this paragraph 25, Landlord
agreed to designate ten (10) spaces in the parking lot outside the exit by the
area marked as “NOC” on the attached diagram.”

 

4.

In the event of inconsistencies between the Agreement and this Second Amendment,
the terms and conditions of this Second Amendment shall be controlling. Unless
specifically modified or changed by the terms of this Second Amendment, all
terms and conditions of the Agreement shall remain in effect and shall apply
fully as described and set forth therein, respectively. This Agreement may be
executed in two or more counterparts, each



--------------------------------------------------------------------------------

 

of which will be deemed an original, but all of which together shall constitute
one and the same instrument. Once executed, any reproduction of this Agreement
made by reliable means (e.g., photocopy, facsimile) is considered an original.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment by
causing their duly authorized representatives to sign below as of the day and
year first above written.

 

LANDLORD:      TENANT: Google Inc.      Epsilon Data Management LLC A Delaware
Corporation      A Delaware limited liability company By:  

/s/ David Radcliffe

     By:  

/s/ Richard Corrigan

Name:   David Radcliffe      Name:   Richard Corrigan Title:   VP Real Estate
     Title:   Sr. Director R.E. and Facilities